United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2896
                                   ___________

Kirby K. Arbaugh,                      *
                                       *
             Plaintiff-Appellant,      *
                                       *
Alona Arbaugh,                         * Appeal from the United States
                                       * District Court for the Western
             Plaintiff,                * District of Arkansas.
                                       *
      v.                               *    [UNPUBLISHED]
                                       *
AG Processing, Inc., doing business    *
as Harrison Farm Center,               *
                                       *
             Defendant-Appellee.       *
                                  ___________

                             Submitted: January 14, 2004

                                 Filed: January 21, 2004
                                  ___________

Before LOKEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Kirby K. Arbaugh suffered severe injuries by an electrical shock when he
touched a machine that was wired to an electrical box at his place of employment, AG
Processing, Inc. The electrical box had been fixed earlier by a protesting coworker
who told AG Processing he was ignorant about electrical wiring. Arbaugh brought
this diversity action against AG Processing seeking damages for his personal injury.
AG Processing filed a motion to dismiss asserting the complaint was barred by the
exclusive-remedy provision of the Arkansas Workers’ Compensation Act, Ark. Code
Ann. § 11-9-105. Arbaugh alleged the exclusive-remedy provision did not apply
because AG Processing committed an intentional tort when it forced an unskilled
employee to repair the electrical box. Arbaugh did not allege AG Processing
specifically intended to injure, however. The district court* dismissed the action with
prejudice, holding Arbaugh’s claims arose out of his employment and thus were
barred by the Act’s exclusive-remedy provision. Arbaugh appeals.

       Having reviewed the issues raised by Arbaugh de novo, we agree with the
district court’s view of state law. The Act’s exclusive-remedy provision bars
complaints for work-related injuries unless the employer wilfully intended to injure
the employee. See White v. Apollo-Lakewood, Inc., 720 S.W.2d 702, 703 (Ark.
1985). Although Arbaugh has no remedy under the Act for a safety violation, his
injury is within the scope of the Act and thus is limited to the Act’s remedies.
Further, the Act’s exclusive-remedy provision is authorized by the Arkansas
Constitution and consistent with the Fourteenth Amendment’s Due Process Clause.
See Smith v. Gould, Inc., 918 F.2d 1361, 1364 (8th Cir. 1990). We thus affirm
without extended opinion. See 8th Cir. R. 47B.
                       ______________________________




      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -2-